 
\EXECUTIVE EMPLOYMENT AGREEMENT
(Janice M. Quigley)


           THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) dated July 26,
2012, is entered into by and between Omnitek Engineering Corp., a California
corporation (the “Company”) and Janice M. Quigley, an individual (“Employee”).  


Recitals


WHEREAS, Employee has served as the Company’s Chief Financial Officer and a
Member of the Company’s board of directors since August 2003, as the Vice
President since September 9, 2011, and is subject to the terms of the Employment
Agreement dated November 1, 2007 which term ends on October 31, 2012.


WHEREAS, the Company desires to renew and continue the employment of Employee in
an Employee capacity on the terms and conditions and for the consideration
hereinafter set forth for the period provided herein commencing upon the
Effective Date, and Employee desires employment with the Company on such terms
and conditions and for such consideration as set forth herein; and


WHEREAS, Employee possesses significant capabilities and knowledge important for
the development of the Company’s business and the Company desires to provide
incentive to Employee to provide his services to the Company; and


WHEREAS, Employee has, and will acquire during the term of his employment,
significant knowledge and experience in the Company’s business and intimate
knowledge of its customers, processes, trade secrets, and/or other business
information, and the Company needs to protect its commercial goodwill and other
assets.
 
NOW THEREFORE, in consideration of the foregoing, the agreements set forth
below, the parties’ desire to preserve the value inherent in the Company for
their mutual benefit, and for other valuable consideration (the receipt of which
Employee hereby acknowledges), Employee, intending to be legally bound hereby,
agrees with the Company as follows:


Agreement


1.           Employment.  The Company hereby agrees to employ Employee, and
Employee hereby accepts employment on the terms and conditions set forth herein,
commencing November 1, 2012 (the “Effective Date”).


2.           Term of Employment.  The term of Employee’s employment shall begin
on the Effective Date and shall continue for a period of two (2) years until
October 31, 2014, unless terminated earlier pursuant to other provisions of this
Agreement.  At the end of the initial term, the Agreement will renew for an
additional one year, and continue to renew each year unless terminated pursuant
to other provisions of this Agreement.  The period during which Employee remains
an Employee of the Company may be referred to herein as the “Employment
Period”).


3.           Position.  During Employee’s employment with the Company, Employee
shall serve as Chief Financial Officer and Vice President of the Company and, if
elected or appointed as otherwise provided, shall be a member of the Company’s
board of directors.  Employee shall report and be responsible to the board of
directors of the Company.

Quigley Employment Agreement
 
Page 1 of 12

--------------------------------------------------------------------------------

 

4.           Scope of Services.


(a)           Scope. Employee shall be responsible for the management and
running of the day-to-day operations of the Company and shall focus his time and
energy on the business development, sales, research and development and
marketing for the Company.  Employee agrees to devote such time, attention,
skills, and best efforts to the performance of these duties. The Company
acknowledges that the Employee is also currently engaged as the Chief Financial
Officer and a Director of Nology Engineering, Inc. (“Nology”), and the Chief
Financial Officer of Performance Stores, Inc. (“Performance Stores”), as well as
various other ventures, and that Employee may continue in such capacity, without
limitation.   Employee agrees that Nology and Performance Stores are not engaged
in any activity currently in direct competition with the business of the Company
and that Employee shall refrain from engaging in any business related directly
or indirectly to the business of the Company.


(b)           Related Business Opportunity. During the Employment Period, the
Employee (i) shall inform the Company of each actual business opportunity
available to the Company that falls within or is related to the business plan of
the Company or any Related Company (as hereinafter defined) of which he becomes
aware (each such actual business opportunity a “Company Related Business
Opportunity”) and shall not, directly or indirectly, exploit any such Company
Related Business Opportunity for his own account or others in competition with
or planning to be in competition with the Company or any Related Company; and
(ii) shall not render any services to any other such person or business to
develop any such Company Related Business Opportunity, other than in his
capacity as an Employee of the Company or as otherwise approved by the board of
directors of the Company.


5.           Salary, Compensation, and Benefits.


(a)           Base Salary.  During the Employment Period, the Company agrees to
pay, and Employee agrees to accept, a Base Salary of sixty-thousand dollars
($60,000) per year.


(b)           Employee’s salary shall be payable upon the same schedule that the
Company pays its employees generally.  Base Salary will be reviewed from time to
time by the Board of Directors of the Company.


(c)           Annual Bonus. Annual bonus payments shall be determined by the
Company’s Board of Directors in its sole discretion in accordance with
performance-based criteria applicable generally to the Employee-level employees
of the Company and its other majority-owned subsidiaries.


(d)           Additional Bonus.  Additional bonus payments and amounts shall be
determined by the Company’s board of directors in its sole discretion in
accordance with performance-based criteria applicable generally to the
Employee-level employees of the Company.


(e)           Equity Participation.  The Company hereby grants to Employee
options to purchase up to 50,000 shares of the Company’s common stock (as
adjusted for stock splits, combinations, recapitalizations, and the like
occurring on and after the Effective Date) (such options the “Options”), with an
exercise price of $2.56 per share representing 110% of the average of the
closing price of the common stock as reported on the OTCBB for the prior 30 day
period including the date of execution.  One-sixtieth (1/24) of the total number
of shares subject to the Options shall vest and become exercisable at the end of
each month following the Effective Date on the same day of each month as the
Effective Date, so that all shares subject to the

Quigley Employment Agreement
 
Page 2 of 12

--------------------------------------------------------------------------------

 
 
Options will be fully vested on the second anniversary of the Effective
Date.  These Options will be exercisable for a period of seven (7) years from
the Effective Date and will be incentive stock options to the extent permitted
by applicable law.  In the event that the Employment Period is extended as
contemplated by Section 2 hereof, Company shall grant to Employee additional
options within 10 days of the commencement of each year of the extended
Employment Period exercisable for up to 25,000 shares of the Company’s common
stock (as adjusted for stock splits, combinations, recapitalizations, and the
like occurring on and after the Effective Date) (all such options “Additional
Options”).  All Additional Options shall vest and be exercisable immediately
upon grant, shall have a per-share exercise price equal to the per-share fair
market value of the common stock at the time of grant, shall be exercisable for
a period of seven (7) years from the date of grant, and shall be incentive stock
options to the extent permitted by applicable law.  Notwithstanding the
foregoing, if on the date of grant of any such Additional Options the exercise
price is required, because of the percentage of the Employee’s stockholdings in
the Company, to be greater than the market price as of the date of grant, at the
Employee’s election, such Additional Options shall either have the exercise
price required by law or shall not be incentive stock options.  The options
shall be granted pursuant to the Company’s 2011 Long-Term Incentive Plan, as it
may be amended and adopted from time to time.


(f)           Fringe Benefits.  During the Employment Period, Employee shall be
entitled to the benefits of such group medical, travel and accident, short- and
long-term disability, and term life insurance, if any, as the Company shall make
generally available from time to time to the Company’s Executive officers.


(g)           Other.  During the Employment Period, Employee and, to the extent
applicable, Employee’s family, dependents, and beneficiaries, shall be allowed
to participate in all benefits, plans, and programs, including improvements or
modifications of the same, that are now or may hereafter be available to
Executive officers of the Company generally.  Such benefits, plans, and programs
may include a profit sharing plan, a thrift plan, group medical insurance,
dental insurance, vision insurance, travel and accident insurance, short-term
and long-term disability insurance, life insurance, and a pension plan.  The
Company shall not, however, by reason of this subsection be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing any
such benefit plan or program, so long as such changes are similarly applicable
to Executive officers of the Company generally.


(h)           Reimbursement.  The Company shall reimburse Employee (or, in the
Company’s sole discretion, shall pay directly), upon presentation of vouchers
and other supporting documentation as the Company may reasonably require, for
reasonable out-of-pocket expenses incurred by Employee relating to the business
or affairs of the Company or the performance of Employee’s duties hereunder,
including reasonable expenses for entertainment, travel, and similar items,
provided that Employee shall have complied with the Company’s regular
reimbursement procedures and practices generally applicable from time to time to
the Company’s Executive officers.


(i)           Vacation.  In addition to statutory holidays and other holidays
declared by the Company that are of general applicability to the Company’s
Employees, during the term of this Agreement, Employee shall be entitled to two
(2) weeks of vacation each calendar year during Employee’s employment, accruing
ratably each month, to be taken in accordance with the procedures and practices
generally applicable from time to time to the Company’s Employees, provided that
such vacation time for any particular calendar year that accrues but is not
taken shall carry over to subsequent calendar years.

Quigley Employment Agreement
 
Page 3 of 12

--------------------------------------------------------------------------------

 

(j)           Withholding.  The Company may withhold from Employee’s
compensation all applicable amounts required by law.


6.           Termination by the Company.  The following provisions shall govern
the termination of Employee’s employment by the Company during the term of this
Agreement.


(a)           Termination by the Company for Cause.  The Company shall have the
right to terminate Employee’s employment with the Company “For Cause” (as such
term is hereinafter defined), effective upon notice of termination to
Employee.  As used herein, the term “For Cause” shall mean (i) Employee’s
repeated failure, in the reasonable judgment of the Company’s board of
directors, to substantially perform his assigned duties or responsibilities as
President and Chief Employee Officer of the Company as reasonably directed or
assigned by the Company’s board of directors (other than a failure resulting
from the Employee’s Disability); (ii) Employee engaging in knowing and
intentional illegal conduct that was or is materially injurious to the Company;
(iii) Employee’s knowing violation of a federal or state law or regulation
directly or indirectly applicable to the business of the Company, which
violation was or is reasonably likely to be injurious to the Company;
(iv) Employee’s material breach of the terms of any confidentiality agreement or
invention assignment agreement between Employee and the Company; (v) repeated
misuse (following at least one written warning from the Company) of alcohol,
narcotics, or other controlled substances that is materially detrimental to the
Company and that materially interferes with Employee’s performance of his duties
hereunder; or (vi) Employee being convicted of, or entering a plea of nolo
contendere to, a felony or committing any act of moral turpitude or fraud
against, or the misappropriation of material property belonging to the Company,
provided, however, in all cases other than Employee being convicted of, or
entering a plea of nolo contendere to, a felony, that prior to the Company
having the right to terminate Employee’s employment with the Company For Cause
pursuant to this Subsection 6(a), (1) the Company’s board of directors must
first provide written notice to Employee describing in reasonable detail the
basis upon which the Company would terminate Employee’s employment with the
Company For Cause and the Employee must have had opportunity to address the
Company’s board of directors, with counsel, regarding such alleged basis and (2)
Employee shall have failed, during the period of 30 days following such
opportunity to address the Company’s board of directors, to remedy any such
alleged basis for “For Cause” termination.  In the event Employee’s employment
is terminated in accordance with this Subsection 6(a), the Company shall pay to
Employee all amounts accrued through the Termination Date (as hereinafter
defined), any unreimbursed expenses incurred pursuant to Subsection 5(h) of this
Agreement, and any other benefits specifically provided to Employee under any
benefit plan.


(b)           Termination upon Death or Disability of Employee.  This Agreement
shall terminate immediately upon Employee’s death or upon the Disability of
Employee.  In the event Employee’s employment is terminated in accordance with
this Subsection 6(b), the Company shall provide to Employee the Disability
Termination Compensation as provided in Subsection 18(j).


(c)           Other Termination by Company.  In the event of any termination of
this Agreement by the Company other than in accordance with subsections (a) or
(b) of this Section 6, the Company shall provide to Employee the Full
Termination Compensation as provided in Subsection 18(c).

Quigley Employment Agreement
 
Page 4 of 12

--------------------------------------------------------------------------------

 

7.           Termination by Employee.  The following provisions shall govern the
termination of Employee’s employment by Employee during the term of this
Agreement.


(a)           Termination for Good Reason.  Employee’s employment with the
Company may be regarded as having been constructively terminated by the Company,
and the Employee may therefore terminate his employment for Good Reason (as
defined below), by providing written notice to the Company and thereupon become
entitled to the Full Termination Compensation as provided in Subsection
18(c).  For purposes of this section, “Good Reason” shall mean if, at any time
during the Employment Period, one or more of the following events shall occur:


(i)           without the Employee’s express written consent, the assignment to
the Employee of any duties or the reduction of the Employee’s duties, either of
which results in a significant diminution in the Employee’s position or
responsibilities with the Company in effect immediately prior to such
assignment, or the removal of the Employee from such position and
responsibilities; provided, however, that upon and following the consummation of
a Change of Control, Employee may not terminate his employment for Good Reason
pursuant to this subsection, unless Employee is assigned a title lower than that
of an Employee Vice President of the controlling entity following the Change of
Control or Employee is assigned any duties or his duties are reduced to a level
inconsistent with the role of an Employee Vice President or higher role with
such controlling entity;


(ii)           without the Employee’s express written consent, a substantial
reduction, without good business reasons, as determined by the Company’s board
of directors, of the facilities and perquisites (including office space and
location) available to the Employee immediately prior to such reduction;


(iii)           a material reduction by the Company in the Base Salary or bonus
opportunity of the Employee as in effect immediately prior to such reduction;


(iv)           a material reduction by the Company in the kind or level of
Employee benefits to which the Employee is entitled immediately prior to such
reduction with the result that the Employee’s overall benefits package is
significantly reduced;


(vi)           the failure of the Company to obtain the assumption of this
Agreement by any successor; or


(vii)           any material breach by the Company of any material provision of
this Agreement.


(b)           Voluntary Termination.  Employee may voluntarily terminate his
employment with the Company at any time, after which no further compensation
will be paid to Employee, by providing written notice to the Company in
accordance with Section 23 below.  In the event Employee voluntarily terminates
his employment other than pursuant to Subsection 7(a), the Company shall pay to
Employee all amounts accrued through the Termination Date, any unreimbursed
expenses incurred pursuant to Subsection 5(h) of this Agreement, and any other
benefits specifically provided to Employee under any benefit plan.


8.           Resignation upon Termination.  The termination of this Agreement
for any reason shall also constitute the automatic resignation by Employee from
all positions held by Employee as an Employee (but not as a consultant or a
director) of the Company and all Affiliates of the Company,

Quigley Employment Agreement
 
Page 5 of 12

--------------------------------------------------------------------------------

 

including any position as a manager, officer, agent or trustee of the Company or
any Affiliate of the Company.  Upon the request of the Company, Employee shall
deliver to the Company such written confirmation of such resignation as the
Company may reasonably request.


9.           Exit Interview.  To ensure a clear understanding of this Agreement,
including but not limited to the protection of Employer’s business interests,
Employee agrees, at no additional expense to Employee, to engage in an exit
interview with the Company at a time and place as may be reasonably designated
by the Company.


10.           Confidential Information.  The Company hereby agrees to provide
the Employee with, and the Employee hereby acknowledges that he will be made
aware of, certain confidential business information, trade secrets, innovations
and inventions, expertise and know-how, customer information, and other
nonpublic information concerning the business of Company and the Related
Companies including (a) any and all trade secrets concerning the business and
affairs of the Company, costs, bidding practices, price lists, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current and planned research and development, current and planned manufacturing
and distribution methods and processes, customer lists, current and anticipated
customer requirements, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures and architectures (and related processes,
formulae, compositions, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information of the Company),
and any other information, however documented; and (b) any and all information
concerning the business and affairs of the Company (which includes historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, personnel training and techniques and materials); and (c) any
and all notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Company containing or based, in whole or in part, on any
information included in the foregoing (“Confidential Information”).  Employee
further acknowledges that such information, even though it may be contributed,
developed, or acquired by the Employee, constitutes valuable, special, and
unique assets of the Company, which are to be used by the Employee solely for
the Company’s benefit.  The Employee further acknowledges that the Confidential
Information includes “trade secrets.”  In addition to the other protections
provided herein, all trade secrets shall be accorded the protections and
benefits of the Uniform Trade Secrets Act and any other applicable law.


11.           Confidentiality of Information.  The Employee shall not, during
the Employee’s employment and for a period of two (2) years thereafter, divulge
or disclose to any third person, firm, or company, or make personal or
non-Company use of, any Confidential Information.  These obligations of
nondisclosure shall not apply to information that: (a) is in the public domain
or is generally known or available, or hereafter becomes part of the public
domain or is generally known or available through no violation of this
Agreement; (b) is henceforth lawfully acquired by the Employee from any third
party not bound, to the actual knowledge of the Employee, by an obligation of
confidence to the Company; (c) is required, pursuant to judicial action or
governmental regulations or other requirements, to be disclosed by the Employee,
provided that the Employee has notified the Company of such imminent disclosure
and cooperates with the Company in the event that the Company elects to contest
and avoid such disclosure; or (d) is approved for release by prior written
authorization from the Company.  Notwithstanding anything to the contrary
contained herein, Employee may disclose this Agreement and any other agreement
to which Employee is or to which Employee may become a party to Employee’s
immediate family, attorneys, accountants, auditors, tax preparers, and financial
advisors and otherwise insofar as such disclosure may be necessary to enforce
its terms or as otherwise required by law.

Quigley Employment Agreement
 
Page 6 of 12

--------------------------------------------------------------------------------

 

12.           Return of Information.  Upon termination or expiration of this
Agreement, or at any time the Company may request, the Employee shall return to
the Company, and will not keep in his possession, all Confidential Information,
including documents, drawings, computer files, or any other information in
tangible form.


13.           Noncompetition.  While Employee is an employee of the Company (the
“Noncompetition Period”), Employee agrees that Employee will not, singly,
jointly, or as a partner, member, employee, agent, officer, director,
stockholder (except as a holder, for investment purposes only, of not more than
4.99% of the outstanding stock of any company listed on a national securities
exchange or actively traded in a national over-the-counter market), equity
holder, lender, consultant, independent contractor, or joint venturer of any
other person, or in any other capacity, directly or beneficially, own, manage,
operate, join, control, participate in the ownership, management, operation or
control of, permit the use of his name by, work for, provide consulting,
financial or other assistance to a Competing Business (as hereinafter defined)
anywhere in the Protected Territory (as hereinafter defined).  Notwithstanding
the above, nothing in this Section 13 shall (i) prohibit Employee’s continued
association as an officer, director or shareholder of Nology or Performance
Stores.


14.           Nondisparagement.  Employee shall not, during or after the term of
this Agreement (a) attempt or seek to cause any of the customers of the Company
to refrain from maintaining, selling to, or acquiring from or through the
Company any service or product relating to the Company’s business as conducted
during the term of this Agreement; or (b) openly disparage the Company or any of
its equity holders, directors, officers, Employees, or agents, which has or may
reasonably be expected to have a material adverse effect on a current or
prospective business relationship with a current or prospective customer,
supplier, investor, direct or indirect equity owner, or creditor.


15.           Nonsolicitation.  For a period of two years following the
Termination Date (the “Nonsoliciation Period”), Employee agrees that Employee
shall not: (a) employ, retain, engage (as an Employee, consultant, or
independent contractor), or induce or attempt to induce to be employed,
retained, or engaged, any person that is or was during the Noncompetition Period
an Employee, consultant, or independent contractor of the Company; (b) induce or
attempt to induce any person that during the Noncompetition Period is an
Employee, consultant, or independent contractor of the Company to terminate his
or her employment or other relationship with the Company; (c) induce or attempt
to induce any person that is a customer of the Company or that otherwise is a
contracting party with the Company during the Noncompetition Period to terminate
any written or oral agreement, understanding, or other relationship with the
Company; or (d) solicit any direct or indirect customers of the Company or any
Related Company within the Protected Territory for a Competing Business.


16.           Employee’s Representations and Warranties.  Except for Employee’s
current and continued association with Nology and Performance Stores, as set
forth above, Employee represents and warrants that Employee is not a party to
any other employment, noncompetition, or other agreement or restriction that
could interfere with Employee’s employment with the Company or Employee’s or the
Company’s rights and obligations hereunder and that Employee’s acceptance of
employment with the Company and the performance of Employee’s duties hereunder
will not breach the provisions of any contract, agreement, or understanding to
which Employee is party or any duty owed by Employee to any other
person.  Employee further warrants that Employee has provided to the Company a
copy of any employment agreement, consulting agreement, noncompetition covenant,
nondisclosure agreement, or other agreement, covenant, understanding, or
restriction with respect to any employment, consultancy, or confidentiality of
information thereunder, to which Employee is subject or a party, and that such
copy is a true and correct representation of such agreement, provided that the
Employee may redact from such document any provision specifying the amount of
financial remuneration and other highly sensitive information.  The Employee
hereby represents and warrants to the Company that he has the legal capacity

Quigley Employment Agreement
 
Page 7 of 12

--------------------------------------------------------------------------------

 

to execute and perform this Agreement, that this Agreement is a valid and
binding agreement enforceable against him according to its terms, and that the
execution and performance of this Agreement by him does not violate the terms of
any existing agreement or understanding, written or oral, to which the Employee
is a party or any judgment or decree to which the Employee is subject.


17.           Excise Tax and Gross-Up Payments.  If any payment Employee
receives or would receive pursuant to this Agreement (any such payment a
“Payment”) will be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, or any interest or penalties are
incurred by Employee with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Employee will be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount equal to the Excise Tax imposed upon
the Payments made to the Employee in excess of 10% above the capped limit of
2.99 times the base amount as such term is defined in Section 280G of the
Internal Revenue Code, and any Excise Tax imposed upon the Gross-Up Payment.  An
initial determination (the “Determination”) as to whether a Gross-Up Payment is
required pursuant to this Agreement and the amount of such Gross-Up Payment
shall be made at the Company’s expense by an accounting firm selected by the
Company (the “Accounting Firm”).  The Accounting Firm shall provide its
Determination, together with detailed supporting calculations and documentation
to the Company and Employee within 30 days of the effective date of the
Termination Date, or such other time as requested by the Company.  If the
Accounting Firm determines that no Excise Tax is payable by Employee with
respect to a Payment, it shall furnish Employee with an opinion that no Excise
Tax will be imposed with respect to any such Payment.  Employee shall have 30
days to dispute the Determination.  The Company shall pay the Gross-Up Payment,
if any, to Employee within 30 days of the receipt of the Determination,
regardless of whether Employee has disputed the Determination.  Upon the final
resolution of a dispute, the Company shall promptly pay to Employee any
additional amount required by such resolution and such resolution shall be
binding, final, and conclusive upon the Company and Employee.  If there is no
dispute, the Determination shall be binding, final, and conclusive upon the
Company and Employee.  Notwithstanding anything contained in this Agreement to
the contrary, in the event that, according to the Determination, an Excise Tax
will be imposed on any Payment, the Company shall pay to the applicable
government taxing authorities, as Excise Tax withholding, the amount of the
Excise Tax that the Company withholds from the Payment.


18.           Definitions.  Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meaning hereby assigned to them as
follows.


(a)           Competing Business.  “Competing Business” shall mean any one or
more of the following: (i) any business (other than the business of Nology and
Performance Stores) that engages in the development and marketing of advanced
engine technology products; (ii) any other business in which the Company engages
in following the Effective Date that the Company is actively engaged in as of
the Termination Date; or (iii) any other business in which the Company develops
an intention to engage on or before the Termination Date, as determined by
resolution of the Company’s board of directors, and for which the Company has
prepared a business plan on or before the Termination Date or for which the
Company commissioned a business plan on or before the Termination Date.


(b)           Disability.  Employee shall be deemed to have a “Disability” for
purposes of this Agreement if Employee is substantially unable to perform
Employee’s duties under this Agreement either for more than 180 days, whether or
not consecutive, in any 12-month period by reason of a physical or mental
illness or injury.  Time spent for vacation under Subsection 5(i) shall not be
taken into account in the foregoing calculation for purposes of determining
Disability.

Quigley Employment Agreement
 
Page 8 of 12

--------------------------------------------------------------------------------

 

(c)           Full Termination Compensation.  “Full Termination Compensation”
shall mean:


(i)           all amounts accrued to Employee through the Termination Date, any
unreimbursed expenses incurred pursuant to Subsection 5(h) of this Agreement,
and any other benefits specifically provided to Employee under any benefit plan;


(ii)           the continuation of Employee’s Base Salary for 12 months, payable
on the Company’s payroll payment dates;


(iii)           the greater of (1) the minimum annual bonus for each of the four
quarters in the year in which such termination occurs, and (2) the additional
bonus earned by Employee for the four fiscal quarters immediately preceding such
termination;


(v)           the continuation, at the Company’s expense, of group medical
coverage under the same terms as in effect at the Termination Date for the
earlier of (1) three months past the Termination Date, or (2) until Employee
obtains alternate health insurance coverage, in addition to any health insurance
continuation obligation under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (COBRA); and


(vi)           full acceleration of all vesting of Options and any other options
or shares of capital stock that may be subject to vesting, so that all Options
and any other options and shares subject to any vesting will be immediately
vested and exercisable as of and for a period of two years following the
Termination Date.


(d)           Person.  The term “person” shall mean an individual, partnership,
corporation, limited liability company, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency, or political subdivision thereof.


(e)           Protected Territory.  “Protected Territory” shall mean the world.


(f)           Termination Date.  “Termination Date” shall mean the date Employee
ceases to be employed by the Company.


(g)           Related Company.  “Related Company” means any Affiliate (as
defined below) of the Company that is engaged in a business substantially
similar to, complementary with, or directly related to the business in which the
Company is engaged during the Employment Period.


(h)           Affiliate.  “Affiliate” means, with respect to a person, another
person that controls, is controlled by, or is under common control with such
person.


(i)           Change of Control.  For purposes of this Agreement, a “Change of
Control” means either: (i) consummation of the acquisition of the Company by
another entity by means of any transaction or series of related transactions
(including, without limitation, any reorganization, merger or consolidation, or
stock transfer, but excluding any such transaction effected primarily for the
purpose of changing the domicile of the Company), unless the Company’s
stockholders of record immediately prior to such transaction or series of
related transactions hold, immediately after such transaction or series of
related transactions, at least 50% of the voting power of the surviving or
acquiring entity (provided that the sale by the Company of its securities for
the purposes of raising additional funds shall not constitute a Change of
Control hereunder); or (ii)

Quigley Employment Agreement
 
Page 9 of 12

--------------------------------------------------------------------------------

 

consummation of a sale of all or substantially all of the assets of the Company
in a single transaction or series of related transactions.


(j)           Disability Termination Compensation.  “Disability Termination
Compensation” shall mean:


(i)           all amounts accrued to Employee through the Termination Date, any
unreimbursed expenses incurred pursuant to Subsection 5(h) of this Agreement,
and any other benefits specifically provided to Employee under any benefit plan;


(ii)           the continuation for a period of 12 months of Employee’s Base
Salary, payable on the Company’s regular payroll payment dates;


(iii)           the continuation, at the Company’s expense, of group medical
coverage under the same terms as in effect at the Termination Date for the
earlier of (1) two months past the Termination Date, or (2) until Employee
obtains alternate health insurance coverage, in addition to any health insurance
continuation obligation under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (COBRA); and


(iv)           full acceleration of all vesting of Options and any other options
or shares of capital stock that may be subject to vesting, so that all Options
and any other options and shares subject to any vesting will be immediately
vested and exercisable as of and for a period of two years following the
Termination Date.


19.           [Intentionally Deleted].
 
 
20.           Waivers and Amendments.  The respective rights and obligations of
the Company and Employee under this Agreement may be waived (either generally or
in a particular instance, either retroactively or prospectively, and either for
a specified period of time or indefinitely) or amended only with the written
consent of the Company and Employee or a duly authorized representative of the
Company and Employee.


21.           Successors and Assigns.  The provisions hereof shall inure to the
benefit of, and be binding upon, the Company’s successors and assigns.


22.           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement of the parties with regard to the subjects hereof
and supersedes in their entirety all other or prior agreements, whether oral or
written, with respect thereto.


23.           Notices.  Any notice, demand, request, or other communication
permitted or required under this Agreement shall be in writing and shall be
deemed to have been given as of the date so delivered, if personally served; as
of the date so sent, if transmitted by facsimile and receipt is confirmed by the
facsimile operator of the recipient; as of the date so sent, if sent by
electronic mail and receipt is acknowledged by the recipient; one day after the
date so sent, if delivered by overnight courier service; or five days after the
date so mailed, if mailed by certified mail, return receipt requested, addressed
as follows:

Quigley Employment Agreement
 
Page 10 of 12

--------------------------------------------------------------------------------

 

 
If to the Company, addressed to:
Omnitek Engineering Corp.
1945 South Rancho Santa Fe Road
San Marcos, CA 92078
Facsimile:  (760) 591-0880
 
If to Employee:  To the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s regular payroll
records.


24.           Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of California (without giving effect to
any conflicts or choice of laws provisions thereof that would cause the
application of the domestic substantive laws of any other jurisdiction).


25.           Consent to Jurisdiction and Venue.


(a)           Jurisdiction.  Each of the parties hereto hereby consents to the
jurisdiction of all state and federal courts located in San Diego County,
California, as well as to the jurisdiction of all courts to which an appeal may
be taken from such courts, for the purpose of any suit, action, or other
proceeding arising out of, or in connection with this Agreement or any of the
transactions contemplated hereby, including any proceeding relating to ancillary
measures in aid of arbitration, provisional remedies, and interim relief, or any
proceeding to enforce any arbitral decision or award.  Each party hereby
expressly waives any and all rights to bring any suit, action, or other
proceeding in or before any court or tribunal other than the courts described
above and covenants that it shall not seek in any manner to resolve any dispute
other than as set forth in this section, or to challenge or set aside any
decision, award, or judgment obtained in accordance with the provisions hereof.


(b)           Venue.  Each of the parties hereto hereby expressly waives any and
all objections it may have to venue, including the inconvenience of such forum,
in any of such courts.  In addition, each party consents to the service of
process by personal service or any manner in which notices may be delivered
hereunder in accordance with this Agreement.


26.           Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.


(a)           Headings.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.


(b)           Mutual Terms.  The use of any gender in this Agreement shall be
deemed to include the other genders, and the use of the singular in this
Agreement shall be deemed to include the plural (and vice versa), wherever
appropriate.


(c)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
constitute one instrument.  Counterpart signatures of this Agreement (or
applicable signature pages hereof) that are manually signed and delivered by
facsimile transmission shall be deemed to constitute signed original
counterparts hereof and shall bind the parties signing and delivering in such
manner.

Quigley Employment Agreement
 
Page 11 of 12

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the parties hereto have signed this Agreement on
the 26th day of July, 2012.




COMPANY:                                                                              EMPLOYEE:


OMNITEK ENGINEERING CORP.




 

/s/ Werner Funk    /s/ Janice M. Quigley By: Werner Funk    Janice M. Quigley
Title: President and CEO    

 

Quigley Employment Agreement
 
Page 12 of 12

--------------------------------------------------------------------------------

 
